DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 11/19/2020, Applicants amended claims 4, 7-8, 10, 14, 17-18 and 20 and cancelled claims 1-3, 6, 11, 16, 19 and 21-22 in the response filed 02/12/2021.
Claim(s) 1-12, 16 and 19-25 are pending examination.

Response to Arguments
Applicants’ amendments to claims 10 and 12 have overcome the previous 35 USC § 112 claim rejections, as set forth in pages 2-3 of the 11/19/2020 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 4-5, 7-10, 12-15, 17-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 4 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 4, the first component and the second component each comprises a part of a same material as that of the first carrier transport layer, and the part of the same material as that of the first carrier transport layer of the first component is spaced apart from the part of the same material as that of the first carrier transport layer of the second component.
Claims 5, 7-10 and 20 are allowed, because they depend from the allowed claim 4.  
Independent claim 12 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 12, a plurality of drive transistors, each of the plurality of drive transistors comprising a first electrode; a substrate located on one side of the plurality of drive transistors; a plurality of organic light emitting diodes located on the other side of the plurality of drive transistors opposite to the substrate, comprising at least a first organic light emitting diode and a second organic light emitting diode adjacent to and spaced apart from the first organic light emitting diode by a pixel define layer, wherein: each of the plurality of organic light emitting diodes comprises a second electrode electrically connected to the first electrode, a third electrode, and a functional layer at least a part of which being located between the second electrode and the third electrode, and the functional layer comprises at least a light emitting layer, a first carrier transport layer, and a second carrier transport layer, wherein the light emitting layer is located between the first carrier transport layer and the second carrier transport layer, an area of a surface of the light emitting layer of the first organic light emitting diode away from the substrate is greater than that of a surface of the second electrode of the first organic light emitting diode away from the substrate., and an area of a surface of the light emitting layer of the second organic light emitting diode away from the substrate is greater than that of a surface of the second electrode of the second organic light emitting diode away from the substrate; and a blocking member located on a side of the pixel define layer away from the substrate, wherein a projection of the blocking member on the substrate is spaced apart from a projection of the second electrode on the substrate, and the blocking member comprises a part of a same material as that of the functional layer, wherein the blocking member comprises a first component and a second component stacked on the pixel define layer, wherein a material of the first component is the same as that of at least a part of the functional layer of the first organic light emitting diode, and a material of the second component is the same as that of at least a part of the functional layer of the second organic light emitting diode, the first component and the second component each comprises a part of a same material as that of the first carrier transport layer, and the part of the same material as that of the first carrier transport layer of the first component is spaced apart from the part of the same material as that of the first carrier transport layer of the second component.
Claims 13-15 and 17-18 are allowed, because they depend from the allowed claim 12.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Sekiya et al. PG Pub 2010/0200869; teaches a method of manufacturing a display device.
	b. Lee et al/ PG Pub 2015/0372063; teaches a method of manufacturing an OLED device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895